DETAILED ACTION
	Applicant’s election without traverse of the species ocular, Nr2e3, retinal degeneration, rhodopsin, a cone photoreceptor specific transducing, viral-based gene delivery, and intravitreally in the reply filed on 11/13/18 is acknowledged.  

Claim Objections
Claim 76 is objected to because of the following informalities:  Claim 76 fails to further limit the base claim.  Appropriate correction is required.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 65, 67, 69, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Applicant argues that the specification discloses that there is a requisite biological activity of the fragment to have activity related to the wild-type native polypeptide and that the fragment is a functional equivalent.  The specification discloses example species wherein the fragment can comprise or consist primarily of specific domains that are required to contribute to the functional activity of Nr1d1, Nr2e3, Rora, Nupr1, or Nr2c1.
However, the specification does not adequately describe the structure required for the fragment to have the function of the requisite biological activity.  The specification discloses the required outcome of the fragment but does not disclose the required structure (i.e. size or sequence composition) to achieve the function.  The example species of requiring any size of particular domains does not adequately describe the entire genus of possible fragments that would function as claimed.
One would not be able to readily envision which fragments of the claimed sequences would in fact function as claimed or have the requisite biological activity disclosed.  
s 59-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering a nucleic acid encoding Nr1d1 to reduce the severity of or to treat retinal degeneration and retinitis pigmentosa, does not reasonably provide enablement for the delivery of a nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof and the predictable result in the treatment of any possible ocular disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification does not draw an adequate nexus between the delivery of any nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof and the predictable outcome of treating any ocular disease or disorder in a subject. 
The claims read on the delivery of a nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof, which would not predictably result in the treatment of any possible ocular disease or disorder, which embraces a very large genus of possible diseases or disorders that have not been shown to be reliant upon any nuclear hormone receptor or any fragment thereof alone.
The specification discloses that Nr1d1 rescues the retinal degeneration 1 (rd1) phenotype in a mouse model for severe autosomal dominant retinitis pigmentosa (example 2).
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of mediating treatment effects encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed

USPQ2d 1510, 1513 (Fed. Cir. 1993).


Applicant argues that the experimentation required is not undue.  This is not found persuasive because the specification does not draw an adequate nexus between delivery of Nr2e3 alone via any means (i.e. oral) and the predicable outcome of treatment of any possible ocular disease or any possible ocular disorder.  It would certainly involve undue experimentation to determine which modes of delivery of Nr2e3 or any possible fragment thereof that encodes any portion of Nr2e3 would result in the treatment of which species of the enormous genus of possible ocular diseases or ocular disorders.
Applicant points to examples of the specification regarding preparation of cDNA loaded nanoparticles, which are not elements of the instant claims and are not commensurate in scope with the instant claim breadth.  The instant claims are directed to any mode of delivery of any nucleic acid/fragment encoding any  Nr2E3 sequence and the predictable outcome of treating any possible ocular disease or any possible ocular disorder, which is directed to an enormous and broad genus of diseases and conditions that have not been shown to be reliant upon Nr2E3 expression alone.
Applicant argues that the rejection under 35 USC 103(a) supports enablement by stating that one would expect the outcomes of Farrar et al. that are specific to hormone receptors.  The rejection does not support enablement of the instant claim breadth and the references are considered as enabled as the instant specification.  Relying upon a teaching for a rejection under 35 USC 103(a) is not identical to enablement.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY H BOWMAN/           Primary Examiner, Art Unit 1635